FILED

UNITED STATES DISTRICT COURT SEP - 9 2015

E DISTRICT OF COLUMBIA
FOR TH Clerk, U.S. District and

) Bankruptcy Courts
MUHSIN HANIF ABDUR-RAHIIM, )
)
Petitioner, )
) Case: 1:15—cv-O1471 (G Deck)
V- ) Assigned To : Unassigned
) Assign. Date : 9/9/2015
UNITED STATES OF AMERICA, ) Description: Habeas Corpus/2241
)
Respondent. )
)
MEMORANDUM OPINION

This matter is before the Court on petitioner’s “Habeas Corpus Petition Pursuant to [28] U.S.C.

§2254.” For the reasons discussed below, the petition will be denied.

In the Superior Court of the District of Columbia, petitioner was convicted by a jury on March 8,
1995, and was sentenced to three concurrent terms of imprisonment: 30 years to life for ﬁrst degree
murder while armed, one year for carrying a pistol without a license, and ﬁve to 15 years for possession
of a ﬁrearm during a crime of violence. See Pet. at 5-6. On May 12, 1999, the District of Columbia
Court of Appeals afﬁrmed his conviction on direct appeal. Id. at 6. Since then, petitioner persistently
has challenged his conviction and sentence. For example, on September 17, 1997, petitioner, by counsel,
ﬁled a motion under DC. Code § 23-110 in the Superior Court alleging ineffective assistance of trial

counsel; this motion was denied on November 16, 1998. Pet. at 7. He was no more successful with the
second and third § 23-110 motions he ﬁled in the Superior Court, see id. at 7-8, or his motion in the
Court of Appeals to recall the mandate, id. at 6, or the habeas petition under 28 U.S.C. § 2254 ﬁled in the
United States District Court for the Eastern District of Kentucky, see Pet. at 9, or the habeas petition
under 28 U.S.C. § 2241 he ﬁled in the United States District Court for the District of New Jersey, see

Pet. at 9—10.

5

In the instant petition, petitioner again attempts to raise an ineffective assistance of trial counsel
claim. This Court may to entertain a claim of trial court error or ineffective assistance of trial counsel
only in limited circumstances, see Williams v. Martinez, 586 F.3d 995, 999 (DC. Cir. 2009), none of
which is evident here. DC. Code § 23-110 “entirely divest[s] the federal courts of jurisdiction to hear
habeas corpus petitions by prisoners who had a [§] 23-110 remedy available to them, unless the
petitioner could show that the [§] 23-110 remedy was ‘inadequate or ineffective.”’ Blair-Bey v. Quick,
151 F.3d 1036, 1042 (DC. Cir. 1998) (citing DC. Code § 23-110(g)); see Reyes v. Rios, 432 F. Supp.
2d 1, 3 (D.D.C. 2006) (stating that DC. Code § 23-110 “provided the petitioner with a vehicle for
challenging his conviction based on the alleged ineffectiveness of his trial counsel”); see also Garmon v.
[United States, 684 A.2d 327, 329 n.3 (DC. 1996) (“A motion to vacate sentence under [§] 23—1 10 is the
Standard means of raising a claim of ineffective assistance of trial counsel”).

Petitioner has availed himself of the remedies available to him in the District of Columbia courts
;«by direct appeal, by motion in the Court of Appeals to recall the mandate, and by motion in the
Superior Court under § 23-110. His lack of success does not render his local remedies inadequate or
ineffective. See Wilson v. Office of the Chairperson, 892 F. Supp. 277, 280 (D.D.C. 1995).

To the extent petitioner has raised an ineffective assistance of counsel claim as to counsel
retained to represent him in the Superior Court for his first § 23-110 motion, the claim fails. While a
criminal defendant enjoys a right to the effective assistance of counsel on his ﬁrst appeal as of
right, Evitts v. Lacey, 469 US. 387, 396 (1985), there is no such constitutional entitlement to effective
assistance of counsel in state collateral proceedings, Coleman v. Thompson, 501 US. 722, 752 (1991).

Petitioner has no recourse in this federal district court. The Court will deny the petition and

dismiss this action. An Order is issued separately.

 

DATE; WWW 

United 3 District Judge